
	
		I
		112th CONGRESS
		1st Session
		H. R. 1714
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Dold (for himself
			 and Mr. Deutch) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Financial
			 Services, the
			 Judiciary, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote human rights and democracy in
		  Iran.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran Human Rights and Democracy
			 Promotion Act of 2011 .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Declaration of policy.
					Sec. 3. Definitions.
					Sec. 4. Mandatory investigations to identify persons who are
				responsible for or complicit in human rights abuses committed against citizens
				of Iran or their family members after the June 12, 2009, elections in
				Iran.
					Sec. 5. Imposition of sanctions with respect to the transfer of
				goods or technologies to Iran that may be used to commit human rights
				abuses.
					Sec. 6. Iran freedom support act reauthorization.
					Sec. 7. Special representative on human rights and democracy in
				Iran.
					Sec. 8. Sense of Congress on political prisoners.
					Sec. 9. Comprehensive strategy to promote Internet freedom and
				access to information in Iran.
				
			2.Declaration of
			 policy
			(a)FindingCongress
			 finds that the interests of the United States and international peace are
			 threatened by the ongoing and destabilizing actions of the Government of the
			 Islamic Republic of Iran, including its massive, systematic, and extraordinary
			 violations of the human rights of its own citizens.
			(b)Declaration of
			 policyIt shall be the policy of the United States—
				(1)to deny the
			 Government of the Islamic Republic of Iran the ability to continue to oppress
			 the people of Iran and to use violence and executions against pro-democracy
			 protestors and regime opponents;
				(2)to fully and
			 publicly support efforts made by the people of Iran to promote the
			 establishment of basic freedom, which build the foundation for the emergence of
			 a freely elected, open, and democratic political system;
				(3)to help the
			 Iranian people produce, access, and share information freely and safely via the
			 Internet and through other media; and
				(4)to defeat all
			 attempts by the Government of the Islamic Republic of Iran to jam or otherwise
			 deny international satellite broadcast signals.
				3.DefinitionsIn this Act:
			(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations, the Committee on Finance, and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate; and
				(B)the Committee on
			 Foreign Affairs, the Committee on Ways and Means, and the Committee on
			 Financial Services of the House of Representatives.
				(3)United States
			 personThe term United States person has the meaning
			 given that term in section 101(10) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8511(10)).
			4.Mandatory
			 investigations to identify persons who are responsible for or complicit in
			 human rights abuses committed against citizens of Iran or their family members
			 after the June 12, 2009, elections in Iran
			(a)Sense of
			 congressIt is the sense of
			 Congress that President of Iran Mahmoud Ahmadinejad, as the head of state, is
			 responsible for ordering, controlling, and otherwise directing the commission
			 of serious human rights abuses against citizens of Iran on or after June 12,
			 2009.
			(b)Mandatory
			 investigationsSection 105 of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8514) is amended—
				(1)in subsection (a),
			 by striking subsection (b) and inserting subsection
			 (b)(2); and
				(2)in subsection
			 (b)—
					(A)in the subsection heading, by striking
			 List and inserting Identification;
					(B)by striking paragraphs (1), (2), and (3)
			 and inserting the following:
						
							(1)Investigations; determinations
								(A)In
				generalUpon receiving
				credible information that a person may be a person described in subparagraph
				(B), the President shall initiate an investigation and, not later than 180 days
				after initiating the investigation, make a determination with respect to
				whether the person is a person described in subparagraph (B).
								(B)Person
				describedA person described
				in this subparagraph is a person that—
									(i)is an official of the Government of Iran or
				is acting on behalf of that Government (including a member of a paramilitary
				organization such as Ansar-e-Hezbollah and Basij-e Mostaz'afin); and
									(ii)is responsible for or complicit in, or
				responsible for ordering, controlling, or otherwise directing, the commission
				of serious human rights abuses against citizens of Iran or their family members
				on or after June 12, 2009, regardless of whether such abuses occurred in
				Iran.
									(2)List
								(A)In
				generalThe President shall
				submit to the appropriate congressional committees a list of each person the
				President determines is a person described in paragraph (1)(B)—
									(i)not later than 210 days after the date of
				the enactment of the Iran Human Rights and
				Democracy Promotion Act of 2011, and every 180 days thereafter;
				and
									(ii)as new
				information becomes available.
									(B)Form of report; public
				availability
									(i)FormThe
				list required by subparagraph (A) shall be submitted in unclassified form but
				may contain a classified annex.
									(ii)Public
				availabilityThe unclassified portion of the list required by
				subparagraph (A) shall be made available to the public and posted on the
				websites of the Department of the Treasury and the Department of
				State.
									;
					(C)by redesignating
			 paragraph (4) as paragraph (3); and
					(D)in paragraph (3),
			 as redesignated, by striking In preparing the list required by paragraph
			 (1) and inserting For purposes of initiating investigations and
			 making determinations under paragraph (1).
					5.Imposition of
			 sanctions with respect to the transfer of goods or technologies to Iran that
			 may be used to commit human rights abuses
			(a)Investigations; determinations
				(1)In
			 generalExcept as provided in
			 paragraph (3), upon receiving credible information that a person may have
			 engaged in an activity described in paragraph (2), the President shall initiate
			 an investigation and, not later than 180 days after initiating the
			 investigation, make a determination with respect to whether that person engaged
			 in that activity.
				(2)Activity
			 described
					(A)In
			 generalA person engages in an activity described in this
			 subparagraph if the person, on or after the date of the enactment of this
			 Act—
						(i)transfers, or
			 facilitates the transfer of, goods or technologies described in subparagraph
			 (C) to Iran; or
						(ii)provides services
			 with respect to goods or technologies described in subparagraph (C) after such
			 goods or technologies are transferred to Iran.
						(B)Applicability to
			 contracts and other agreementsA person engages in an activity
			 described in subparagraph (A) without regard to whether the activity is carried
			 out pursuant to a contract or other agreement entered into before, on, or after
			 the date of the enactment of this Act.
					(C)Goods or
			 technologies describedGoods or technologies described in this
			 subparagraph are—
						(i)firearms or
			 ammunition (as those terms are defined in section 921 of title 18, United
			 States Code), accessories for firearms, rubber bullets, clubs, batons, police
			 sticks, mace, stun grenades, tasers or other electroshock weapons, tear gas,
			 water cannons, motorcycles, or surveillance technology;
						(ii)sensitive
			 technology (as defined in section 106(c) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8515(c)); and
						(iii)other goods or
			 technologies that the President determines may be used by the Government of
			 Iran to commit human rights abuses against the people of Iran.
						(3)Special rule to
			 allow for termination of sanctionable activityThe President shall not be required to
			 initiate an investigation, and may terminate an investigation, under this
			 subsection if the President certifies in writing to the appropriate
			 congressional committees that—
					(A)the person whose
			 activity was the basis for the investigation is no longer engaging in the
			 activity or has taken significant verifiable steps toward stopping the
			 activity; and
					(B)the President has
			 received reliable assurances that the person will not knowingly engage in an
			 activity described in paragraph (2) in the future.
					(b)List
				(1)In
			 generalThe President shall
			 submit to the appropriate congressional committees a list of each person the
			 President determines has engaged in an activity described in subsection
			 (a)(2)—
					(A)not later than 210 days after the date of
			 the enactment of this Act, and every 180 days thereafter; and
					(B)as new information
			 becomes available.
					(2)Form of
			 listThe list required by paragraph (1) shall be submitted in
			 unclassified form but may contain a classified annex.
				(c)Asset
			 freezeThe President shall
			 freeze and prohibit all transactions in all property and interests in property
			 of a person on the list required by subsection (b) if such property and
			 interests in property are in the United States, come within the United States,
			 or are or come within the possession or control of a United States
			 person.
			(d)Waiver
			 authorityThe President may
			 waive the application of this section with respect to a person if the
			 President—
				(1)determines that such a waiver is in the
			 national interest of the United States; and
				(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 waiver.
				(e)TerminationThe
			 provisions of this section shall terminate on the date described in section
			 105(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (22 U.S.C. 8514(d)).
			6.Iran freedom
			 support act reauthorization
			(a)Additional forms
			 of assistanceSection 302(a)(1) of the Iran Freedom Support Act
			 (Public Law 109–293; 22 U.S.C. 2151 note) is amended by adding at the end the
			 following: Such assistance may also include the award of grants and the
			 formation of public-private partnerships to facilitate or subsidize the
			 enrollment in or directly provide Internet-based Farsi- or English-language
			 higher education courses for people in Iran denied access to higher education
			 solely on the basis of their race, religion, ethnicity, language, sexual
			 orientation, belief, or lifestyle..
			(b)Use of near east
			 regional democracy fundsSection 302(c)(1) of such Act is amended
			 by striking and the Human Rights and Democracy Fund and
			 inserting the Human Rights and Democracy Fund, and the Near East
			 Regional Democracy program.
			(c)ReauthorizationSection
			 302(f) of such Act is amended by striking 2011 and inserting
			 2016.
			7.Special
			 representative on human rights and democracy in Iran
			(a)AppointmentThe
			 President shall appoint a Special Representative on Human Rights and Democracy
			 in Iran (in this Act referred to as the Special Representative)
			 within the Department of State.
			(b)QualificationsThe
			 Special Representative should be a person of recognized distinction in the
			 field of human rights and democracy promotion who shall have the rank of
			 ambassador and shall hold the office at the pleasure of the President.
			(c)DutiesThe
			 Special Representative shall carry out the following duties:
				(1)Coordinate United
			 States Government-wide activities that promote human rights, democracy,
			 political freedom, and religious freedom inside Iran.
				(2)Coordinate United
			 States Government-wide activities that promote human rights, political freedom,
			 and religious freedom for Iranian refugees and asylees living outside
			 Iran.
				(3)Ensure the
			 comprehensive investigation and designation of Iranian human rights abusers in
			 accordance with section 105 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2011 (22 U.S.C. 8514).
				(4)Coordinate the
			 documentation and publicity of political dissidents and cases of human rights
			 abuse inside Iran.
				(5)Coordinate
			 multilateral efforts to build international support for the promotion of human
			 rights, democracy, political freedom, and religious freedom in Iran, including
			 broadcasting, Internet access, and dissemination of information.
				(6)Encourage the
			 United Nations, multilateral organizations, and human rights nongovernmental
			 organizations to more robustly investigate and report on human rights abuses in
			 Iran.
				(7)Encourage foreign
			 governments to downgrade or sever diplomatic relations with the Government of
			 Iran, enact economic sanctions, and assist Iranian dissidents in response to
			 the Government of Iran's continued violations of human rights.
				(8)Encourage foreign
			 governments to expel the Islamic Republic of Iran from international forums and
			 organizations with a human rights component, including the United Nations
			 Commission on the Status of Women, the United Nations Educational, Scientific
			 and Cultural Organization, the United Nations Children's Fund, and the
			 International Labour Organisation.
				(9)Coordinate all
			 programs funded under the Iran Freedom Support Act (Public Law 109–293; 22
			 U.S.C. 2151 note).
				(d)Authority
				(1)Coordination of
			 activitiesThe Special Representative shall coordinate all
			 activities related to Iran carried out by the Bureau of Near Eastern Affairs,
			 the Bureau of Democracy, Human Rights and Labor, and the Bureau of Population,
			 Refugees and Migration of the Department of State, the Ambassador at Large for
			 International Religious Freedom, the Special Envoy to Monitor and Combat
			 Anti-Semitism, the United States Commission on International Religious Freedom,
			 the National Endowment for Democracy, and the Broadcasting Board of
			 Governors.
				(2)Coordination of
			 Use of fundsThe Special Representative shall coordinate and
			 oversee the obligation and expenditure of funds related to human rights,
			 democracy, Internet freedom, and broadcasting activities in Iran, including
			 funds made available for such purposes to the Middle East Partnership
			 Initiative (MEPI), the Broader Middle East, and North Africa Initiative, the
			 Human Rights and Democracy Fund, and Near Eastern Regional Democracy.
				(e)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Special Representative is authorized to represent the
			 United States in matters and cases relevant to the promotion of human rights,
			 democracy, political freedom, and religious freedom in Iran in—
				(1)contacts with
			 foreign governments, intergovernmental organizations, and specialized agencies
			 of the United Nations, the Organization of Security and Cooperation in Europe,
			 and other international organizations of which the United States is a member;
			 and
				(2)multilateral
			 conferences and meetings relevant to the promotion of human rights, democracy,
			 political freedom, and religious freedom in Iran.
				(f)ConsultationsThe
			 Special Representative shall consult with domestic and international
			 nongovernmental organizations, unions, multilateral organizations and
			 institutions as the Special Representative considers appropriate to fulfill the
			 purposes of this Act.
			(g)FundingOf
			 prior year funds made available for Near East Regional
			 Democracy, the Secretary of State shall provide to the Special
			 Representative such sums as may be necessary for fiscal year 2012 for the
			 hiring of staff, for the conduct of investigations, and for necessary travel to
			 carry out the provisions of this Act.
			8.Sense of Congress
			 on political prisonersIt is
			 the sense of Congress that—
			(1)the Secretary of
			 State should support efforts to research and catalogue prisoners of conscience
			 and cases of human rights abuses inside Iran;
			(2)the United States
			 Government should offer political asylum in the United States to such political
			 prisoners if requested, and offer to assist, through the United Nations High
			 Commissioner for Refugees, with the relocation of such political prisoners to
			 other countries if requested, as appropriate and with due consideration for
			 United States national security interests;
			(3)the Special
			 Representative for Democracy and Human Rights in Iran and all representatives
			 of the United States Government should publicly call for the release of Iranian
			 dissidents by name and raise individual cases of Iranian dissidents and
			 prisoners of conscience as appropriate; and
			(4)the Special
			 Representative for Democracy and Human Rights in Iran should be included in all
			 diplomatic meetings conducted with representatives of the Government of the
			 Islamic Republic of Iran.
			9.Comprehensive
			 strategy to promote Internet freedom and access to information in
			 IranNot later than 90 days
			 after the date of the enactment of this Act, the President, in coordination
			 with the Special Representative on Human Rights and Democracy in Iran, shall
			 submit to the Committees on Appropriations and Foreign Affairs of the House of
			 Representatives and the Committees on Appropriations and Foreign Relations of
			 the Senate a comprehensive strategy developed in consultation with the
			 Department of State, other Federal agencies, the National Endowment for
			 Democracy, the Broadcasting Board of Governors, and nongovernmental
			 organizations, including current implementers and unions, as appropriate,
			 to—
			(1)help the people of
			 Iran produce, access, and share information freely and safely via the Internet,
			 including in Farsi and regional languages;
			(2)support the
			 development of counter-censorship technologies that enable the citizens of Iran
			 to undertake Internet activities without interference from their
			 government;
			(3)increase the
			 capabilities and availability of secure mobile communications among human
			 rights and democracy activists in Iran;
			(4)provide resources
			 for digital safety training for media, unions, and academic and civil society
			 organizations in Iran;
			(5)increase the
			 amount of accurate Internet content in local languages in Iran;
			(6)increase emergency
			 resources for the most vulnerable human rights advocates seeking to organize,
			 share information, and support human rights in Iran;
			(7)expand activities
			 to safely assist and train human rights, civil society, and union activists in
			 Iran to operate effectively and securely;
			(8)defeat all
			 attempts by the Government of Iran to jam or otherwise deny international
			 satellite broadcasting signals; and
			(9)expand worldwide
			 United States embassy and consulate programming for and outreach to Iranian
			 dissident communities.
			
